PER CURIAM
In this criminal case, defendant appeals a judgment of conviction for four counts of robbery in the second degree, ORS 164.405, and four counts of burglary in the first degree, ORS 164.225. He challenges the sufficiency of the evidence in support of the convictions. He also challenges the lawfulness of his sentence. We affirm.
As to the first assignment, defendant failed to make a motion for judgment of acquittal at trial, and he does not argue on appeal that the matter is one of plain error. In any event, the evidence is sufficient to support the convictions. We reject the assignment without further discussion.
As to the second assignment, defendant argues that the trial court erred in imposing a dangerous offender sentence because, under Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000), Oregon’s dangerous offender statute is unconstitutional. That assignment, too, is unpreserved, and we decline to address it for the first time on appeal. State v. Crain, 177 Or App 627, 33 P3d 1050 (2001).
Affirmed.